DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, reference to “top portion” appears confusing since multiple top portions have been set forth.  Which top portion is being referenced?
In claim 4, line 2, reference to “the legs” appears confusing since multiple legs have been set forth.  Which legs are being referenced?
	In claim 5, line 2, reference to “the claws” appears confusing since multiple claws have been set forth.  Which claws are being referenced?

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10, 12, 14, 17, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US patent 7,540,061).
	The publication to Huang discloses the invention as is claimed.  Huang discloses a wiper blade (fig. 1) comprising a wiper strip (fig. 19a) having a wide portion (generally area at reference numeral 500), a top portion (generally area at reference numeral 502) and a lip (generally 504).  An elongated backing element (30, 40) which includes a top portion (31, 38, fig. 2) with two opposing legs (39) descending therefrom with each including a claw (391) extending therefrom towards one another to define a gap therebetween that is narrower than a wide of the wide portion (figs. 10a, 20).  The top portion, legs and claws define a cavity that is sized to receive the wide portion of the wiper strip, wherein the claws engage with the securing grooves (501, fig. 20) in the wiper strip.  A wiper sleeve (60, fig. 14) has a base (generally 61) from which extend two opposing legs from which extend opposing sleeve claws (generally 64) towards one another.  The sleeve defines a cavity which is sized to receive a top strip (503, fig. 20) of the wiper strip.  A cover (10), at least as far as defined, is secured over and extends along the backing element.
	With respect to claim 4, note vertical projection (35, 36, 37, fig. 2) which are deemed extending from the legs as claimed.
	With respect to claims 10 and 22, note the U-shaped mounting base (20, R) having a base section secured to the top portion of the backing element (figs. 9, 9a), at least indirectly through the cover (10).
	With respect to claims 12 and 22, note cover member (10) includes a central recess (11) that encircles at least part (R) of the mounting base.
	With respect to claims 14 and 24, the top surface of cover member (10) is deemed to define a spoiler, at least as far as defined, since any air passing thereover will be affected.

Claims 1, 4-6, 10, 14, 17 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caillot et al (US patent application publication 2012/0090123).
The publication to Caillot discloses the invention as is claimed.  Caillot discloses a wiper blade (fig.4a) comprising a wiper strip (30, fig. 1a) having a wide portion (top upper half), including a top portion at the upper extremity thereof, and a lip with a groove therebetween.  An elongate backing element (10) has a top portion with two opposing legs (generally 12) that extend downward therefrom.  Claws extend from ends of the legs towards one another such that a gap between the claws is narrower than a width of the wide portion of the wiper strip (note fig. 1a).  The backing element top portion, legs and claws define a cavity that is sized to receive the wide portion of the wiper strip, wherein the claws engage with the groove.  A wiper sleeve (40, fig. 1a) has a base from which extend two opposing legs descend, the legs including claws (generally 43a, 43b) extending towards one another.  The sleeve defines a cavity which is sized to receive a top strip (20) of the wiper strip (fig. 1a).  The structures (generally 42a, 42b) are deemed covers, at least as far as defined.  Such extend over, on the outside thereof, and along the backing element (10, figs. 1a, 4a-4d).
With respect to claims 4 and 5, note vertical projections (14a, 14b) which are deemed extending from the legs as claimed and appear even with the bottom of the claws.
With respect to claim 6, note the notches, defined by the noted covers and next to the claws (43a, 43b, fig. 1b), into which an end portion of the vertical projections engage (fig. 1a).  
	With respect to claim 10, note mounting base (50, fig. 4a).
	With respect to claims 14 and 24, the top surface of the cover is deemed to define a spoiler, at least as far as defined, since any air passing thereover will be affected.

Claims 1, 7, 9-11, 13-15, 17, 20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US patent application publication 2008/0222832).
	The publication to Huang discloses the invention as is claimed.  Huang discloses a wiper blade (fig. 9) comprising a wiper strip (500) having a wide portion (generally upper half of strip), a top portion and a lip (generally 503).  Note that portions of Huang can be selected as desired to meet the claimed portions.  See below annotated figure.  An elongated backing element (100, 200) which includes a top portion (100, 201) with two opposing legs descending therefrom with each including a claw (203) extending therefrom towards one another to define a gap therebetween that is narrower than a width of the wide portion (fig. 13).  The top portion, legs and claws of the backing element define a cavity that is sized to receive the wide portion of the wiper strip, wherein the claws engage with securing grooves (501) in the wiper strip.  A wiper sleeve (300, fig. 9) has a base from which extend two opposing legs, from which extend opposing sleeve claws (302) extending towards one another.  The sleeve defines a cavity which is sized to receive a top strip (502, fig. 9) of the wiper strip.  A cover (400) is secured over and extends along the backing element (fig. 13).


    PNG
    media_image1.png
    527
    687
    media_image1.png
    Greyscale

	With respect to claims 7 and 20, note the cover includes a top surface (fig. 9D) from which two opposing legs descend.  End walls (602, fig. 9) are joined to the top surface and legs at respective ends of the cover.
	With respect to claim 9, the cover includes a claw at the bottom of each leg.  Note figure 13 where such can be seem essentially wrapping around the claw (203) of the backing element.  
	With respect to claim 10 and 2, note the U-shaped mounting base (700, 11, fig. 9) having a base section secured to the top portion of the backing element (100, 200) via central recesses (101).
	With respect to claim 11, note structures (11, figs. 9, 12G) extending below the base section of the mounting base and into the central recesses (101) sized and shaped to such structures.
	With respect to claim 13, structures (11) are deemed securing pegs that engage securing holes (101) of the backing element.
	With respect to claims 14 and 24, the top surface of cover member (400) is deemed to define a spoiler, at least as far as defined, since it is exposed to airflow and any air passing thereover will be affected.
	With respect to claims 15 and 23, the cover (400) includes interior projections (fig. 13) that engage detents, as far as defined, in the form of spaces formed by the claws (302).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US patent application publication 2008/0222832).
	The publication to Huang discloses all of the above recited subject matter with the exception of the cover including a central recess that encircles the mounting base.
	While the figure 9 embodiment disclosed by Huang includes a flattened area (401) on the cover for the attachment of the mounting base (700) to the backing element, it does not include a central recess that encircles the mounting base.  However, Huang does disclose (fig. 6) that it is known in the prior art to provide a central recess (31) in a wiper blade cover (30) to encircle a mounting base (10) of a wiper blade.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the cover of the figure 9 embodiment of Huang with a central recess therein to receive the mounting base, as clearly suggested by Huang in the figure 6 prior art, to reduce the amount of material needed for the cover, thus providing a material cost savings.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9, 17, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 6, 7, 8, 6, 6 and 7 respectively, of U.S. Patent No.  10,717,414.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully anticipate the claims of the instant application.  It is noted that claim 6 of the patent sets forth a cover disposed on and covering the backing element.  Such is taken to anticipate the language in the instant application of the cover secured over and longitudinally along the backing element.  If the cover didn’t extend at least partially longitudinally along the backing element, it appears no covering could be achieved. 

Terminal Disclaimer

The terminal disclaimer filed on 10 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent 10,717,414 has been reviewed and is NOT accepted.


This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity.  It appears no power of attorney appears to be on file in this application.

Response to Arguments

Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive. 
As set forth above, there remains some minor 112 second paragraph deficiencies.  
	Applicant’s argument with respect to the rejection of claims by Huang ‘061 are noted but not persuasive, particularly in light of how Huang is now interpreted.  As set forth above, the member (10) of Huang is deemed a cover, as far as defined, that is secured over and longitudinally along the backing member (30, 40).  Nothing appears to prevent such a reading.
	Applicant’s argument with respect to the rejection of claims by Caillot are noted but not persuasive.  While applicant argues that Caillot does not disclose a cover as claimed, the members (42a, 42b) set forth in the rejection appear to meet the broad structure of a cover as set forth in the claims since they are over (cover) and extend along the backing element (10).
	Upon review, the rejection of claims by Huang ‘832, as set forth above, seems appropriate.
	As noted above, the terminal disclaimer filed 10 March 2022 is not accepted.  Thus, the double patenting rejection remains as pertaining to the claims as amended.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
29 June 2022